Filed pursuant to Rule 424(b)5 Registration No. 333-162560 SUBJECT TO COMPLETION, DATED OCTOBER 19, 2009 THE INFORMATION IN THIS PRELIMINARY PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THIS PRELIMINARY PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS ARE NOT AN OFFER TO SELL THESE SECURITIES AND ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUPPLEMENT (To Prospectus dated October 19, 2009) Shares COMMON STOCK We are offeringshares of our Common Stock, par value $3.33 per share. We have granted the underwriters a 30-day option from the date of this prospectus supplement to purchase up toadditional shares of our Common Stock to cover over-allotments, if any. Our Common Stock is listed on the NASDAQ Global Select Market under the symbol “HBHC”. On October 16, 2009, the reported last sale price of our Common Stock on the NASDAQ Global Select Market was $36.53 per share. Investing in our Common Stock involves risks. See “Risk Factors” beginning on page S-7 of this prospectus supplement and page 3 of the accompanying prospectus before you make an investment in our Common Stock. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Price to Public Underwriting Discounts and Commissions Proceeds to us, before expenses Per Share $ $ $ Total $ $ $ The underwriters expect to deliver the shares of Common Stock to purchasers on October, 2009. Keefe, Bruyette & Woods Morgan Stanley Sterne Agee Stifel Nicolaus FIG Partners October, TABLE OF CONTENTS Prospectus Supplement ABOUT THIS PROSPECTUS SUPPLEMENT S-1 A WARNING ABOUT FORWARD-LOOKING STATEMENTS S-1 PROSPECTUS SUPPLEMENT SUMMARY S-3 THE OFFERING S-6 RISK FACTORS S-7 USE OF PROCEEDS S-11 PRICE RANGE OF COMMON STOCK AND DIVIDENDS S-11 DIVIDEND POLICY S-12 CAPITALIZATION S-13 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONSFOR NON-U.S. HOLDERS OF COMMON STOCK S-14 UNDERWRITING (CONFLICTS OF INTEREST) S-17 LEGAL MATTERS S-21 EXPERTS S-21 WHERE YOU CAN FIND MORE INFORMATION S-21 Prospectus ABOUT THIS PROSPECTUS 1 WHERE YOU CAN FIND MORE INFORMATION 1 INCORPORATION OF INFORMATION BY REFERENCE 1 A WARNING ABOUT FORWARD-LOOKING STATEMENTS 2 RISK FACTORS 3 OUR COMPANY 4 USE OF PROCEEDS 4 DESCRIPTION OF COMMON STOCK 5 PLAN OF DISTRIBUTION 8 LEGAL MATTERS 9 EXPERTS 9 You should rely only on the information about us and our operations contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized anyone to provide you with different or additional information. If anyone provides you with different or additional information, you should not rely on it. We are not, and the underwriters are not, making an offer of these securities in any jurisdiction where the offer is not permitted. You should not assume that the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus is accurate as of any date other than the date of the document in which the information is contained. Our business, financial condition, results of operations and prospects may have changed since those dates. The information contained in or incorporated by reference into this prospectus supplement updates and supplements and, to the extent inconsistent therewith, supersedes the information contained in the accompanying prospectus and any earlier filed document. Unless otherwise expressly stated or the context otherwise requires, all references in this prospectus supplement to “Hancock,” “we,” “our,” “us” and “the Company” and all similar references are to Hancock Holding Company and its consolidated subsidiaries. Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the offering and certain other matters and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. The second part is the accompanying prospectus, which gives more general information. To the extent information varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. The accompanying prospectus is part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or SEC, using a “shelf” registration process. Under the shelf registration process, from time to time, we may offer and sell the Common Stock in one or more offerings. It is important that you read and consider all of the information contained in this prospectus supplement and the accompanying prospectus in making your investment decision. You should also read and consider the information in the documents to which we have referred you in “Where You Can Find More Information” on page S-21 of this prospectus supplement. The distribution of this prospectus supplement and the accompanying prospectus and the offering of our securities in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the accompanying prospectus has come should inform themselves about and observe any such restrictions. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. See the “Underwriting” section of this prospectus supplement beginning on page S-17. A WARNING ABOUT FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus contain certain statements relating to future events and our future results which constitute forward-looking statements under the Private Securities Litigation Reform Act of 1995. These “forward-looking statements” are typically identified by words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” or words of similar meaning, or future or conditional verbs such as “should,” “could,” or “may.” Forward-looking statements reflect our expectation or predictions of future conditions, events or results based on information currently available and involve risks and uncertainties that may cause actual results to differ materially from those in such statements. These risks and uncertainties include, but are not limited to, the risks identified in Item 1A of our Annual Report on Form 10-K and the following: ● general business and economic conditions in the markets we serve may be less favorable than anticipated which could decrease the demand for loan, deposit and other financial services and increase loan delinquencies and defaults; ● changes in market rates and prices may adversely impact the value of securities, loans, deposits and other financial instruments and the interest rate sensitivity of our balance sheet; ● our liquidity requirements could be adversely affected by changes in our assets and liabilities; ● our investment securities portfolio is subject to credit risk, market risk, and illiquidity; ● the effect of legislative or regulatory developments, including changes in laws concerning taxes, banking, securities, insurance and other aspects of the financial securities industry; ● competitive factors among financial services organizations, including product and pricing pressures and our ability to attract, develop and retain qualified banking professionals; S-1 Table of Contents ● the effect of changes in accounting policies and practices, as may be adopted by the Financial Accounting Standards Board, the SEC, the Public Company Accounting Oversight Board and other regulatory agencies; ● the effect of fiscal and governmental policies of the United States federal government; and ● the effect of seeking bank acquisitions and, if successful in acquiring any bank, the effect of integrating such bank and consolidating its financial results. We undertake no obligation publicly to update forward-looking statements, whether as a result of new information, future events or otherwise. You are advised, however, to consult any further disclosures we make on related subjects in our Form 10-K, 10-Q and 8-K reports to the SEC. Also note that we provide cautionary discussion of risks, uncertainties and possibly inaccurate assumptions relevant to our businesses in our reports to the SEC on Forms 10-K, 10-Q and 8-K incorporated by reference herein and other offering materials. These are factors that, individually or in the aggregate, management believes could cause our actual results to differ materially from expected and historical results. We note these factors for investors as permitted by the Private Securities Litigation Reform Act of 1995. You should understand that it is not possible to predict or identify all such factors. Consequently, you should not consider such disclosures to be a complete discussion of all potential risks or uncertainties. S-2 Table of Contents PROSPECTUS SUPPLEMENT SUMMARY The following summary highlights selected information contained elsewhere in this prospectus supplement, the accompanying prospectus and in the documents incorporated by reference in this prospectus supplement and does not contain all the information you will need in making your investment decision. You should read carefully this entire prospectus supplement, the accompanying prospectus and the documents incorporated by reference in this prospectus supplement before making your investment decisions. Hancock Holding Company We are a registered bank holding company headquartered in Gulfport, Mississippi and organized in 1984 under the Bank Holding Company Act of 1956, as amended, and the laws of the State of Mississippi.In 2002, we qualified as a financial holding company giving our company broader powers to offer non-banking financial products to our customers.We are community-oriented and focus primarily on offering commercial, consumer and mortgage loans and deposit services to individuals and small to middle market businesses in our market areas through our bank subsidiaries. We currently operate more than 150 banking and financial services offices and more than 130 automated teller machines (ATMs) in the states of Mississippi, Louisiana, Florida and Alabama through four wholly-owned bank subsidiaries, Hancock Bank, Gulfport, Mississippi (“Hancock Bank MS”), Hancock Bank of Louisiana, Baton Rouge, Louisiana (“Hancock Bank LA”), Hancock Bank of Florida, Tallahassee, Florida (“Hancock Bank FL”) and Hancock Bank of Alabama, Mobile, Alabama (“Hancock Bank AL”).Hancock Bank MS, Hancock Bank LA, Hancock Bank FL and Hancock Bank AL are referred to collectively as the “Banks.”Hancock Bank MS subsidiaries include Hancock Investment Services, Hancock Insurance Agency, and Harrison Finance Company, a consumer finance company. We have served the banking needs of our communities for 110 years, beginning with our lead bank subsidiary, Hancock Bank MS.During that time, we have grown through a combination of organic growth and growth through selective acquisitions.At June 30, 2009 and on a consolidated basis, we had total assets of $7.0 billion, total loans of $4.3 billion, total deposits of $5.7 billion and 1,911 employees on a full-time equivalent basis. Our History and Market Areas Hancock Bank MS was originally chartered as Hancock County Bank in 1899. Since its organization, the strategy of Hancock Bank MS has been to achieve a dominant market share on the Mississippi Gulf Coast. Prior to a series of acquisitions begun in 1985, growth was primarily internal and was accomplished by branch expansions in areas of population growth where no dominant financial institution previously served the market area. Economic expansion on the Mississippi Gulf Coast has resulted primarily from growth of military and government-related facilities, tourism, port facility activities, industrial complexes and the gaming industry. Based on the most current available published data, Hancock Bank MS has the largest deposit market share in each of the following five counties: Harrison, Hancock, Jackson, Lamar and Pearl River. In addition, Hancock Bank MS has a presence in the Forrest and Jefferson Davis Counties. At
